DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/20/21 have been received. Claims 1, -4, and 6-8 have been amended. Claims 5, and 9-11 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-4 and 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2016/0204466) as cited in IDS dated 4/4/19 in view of Hirokawa et al. (JP2016018679(A)) with citations from machine translation provided with this Office Action.
Regarding claim 1, Nogami discloses  a lithium secondary battery ([0176]-[0177]) comprising a positive electrode(positive electrode layer [0074], [0177]), a negative electrode (negative electrode layer [0074], [0177]), a separator disposed between the positive electrode and the negative electrode, and an electrolyte solution([0178]), wherein the positive electrode comprises a positive electrode active material([0074]), wherein the negative electrode comprises a negative electrode active material([0117]), wherein the negative electrode active material 4, LiBH4-LiI, and Li2NH([0107]-[0109]), the mixing ratio of the sulfur based electrode active material to the material containing a lithium containing complex hydride is preferably in the range of 1 to 50, particularly preferably in the range of 2 to 10, in a molar ratio  ([0152]) but does not explicitly disclose a core including a lithium composite metal oxide and a thickness (d) of the coating layer satisfies X<d≤100X, where X is a maximum distance at which electrons are capable of passing through the coating layer by a dielectric breakdown electric field when charging to an open circuit voltage of the active material versus lithium, wherein X is determined by Equation 1, wherein d is less than 500 nm: [Equation 1] X= V/Fb wherein, in Equation 1, V is the open circuit voltage of the active material versus lithium, and Fb is a dielectric breakdown electric field value calculated by Equation 2, and [Equation 2] Fb = 24.442 exp(0.315 sqrt(Eg ωmax)) wherein, in Equation 2, Eg is a band gap, and ωmax is a maximum phonon frequency. 
	Hirokawa teaches an electrode layer for an all solid state battery having high ionic conductivity and excellent stability which comprises a complex hydride solid electrolyte and a specific active material ([0014]-[0015]).  Hirokawa teaches as the positive electrode active material, any substance that can release lithium ions during charging and store lithium ions during discharging can be used, for example, a metal oxide having a transition metal, a sulfur-4 or LiBH4 and an alkali metal compound ([0015]).  Hirokawa teaches the active material and the complex hydride solid electrolyte are present in a bulk type ([0026]). 
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Nogami, a core including a lithium composite metal oxide as taught by Hirokawa as art recognized equivalence for the same purpose (i.e., positive active materials). See MPEP 2144.06 II.  And it would have been obvious to one of ordinary skill in the art to provide in the battery of modified Nogami, a thickness (d) of the coating layer is less than 500 nm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim  2, modified Nogami discloses all of the claim limitations as set forth above. Modified Nogami discloses the ratio of the positive-electrode active material to the solid electrolyte in the positive-electrode layer 1 is favorably higher within the range in which the shape of the positive electrode can be maintained, and necessary ion conductivity can be ensured, for example, the ratio is preferably in the range of positive-electrode active material:solid electrolyte=9:1 to 1:9, more preferably 8:2 to 2:8, in a weight ratio (Nogami [0101]), a good interface is formed between the positive-electrode active material and the solid electrolyte, as a result of which the interfacial resistance is decreased, and the lithium ion conductivity of the battery as a whole also can be improved (Nogami [0239]) but does not explicitly disclose the b where Xb is the thickness of the coating layer when bulk resistance of the coating layer is calculated by equation 3 is 10 Ω: [Equation 3]
Bulk resistance of the coating layer = lithium ion conductivity of the lithium ion conductive compound x the thickness of the coating layer.
It would have been obvious to one of ordinary skill in the art to provide in the battery of modified Nogami, the thickness (d) of the coating layer satisfies X<d<Xb where Xb is the thickness of the coating layer when bulk resistance of the coating layer is calculated by equation 3 is 10 Ω: [Equation 3] Bulk resistance of the coating layer = lithium ion conductivity of the lithium ion conductive compound x the thickness of the coating layer in order to balance interfacial resistance and lithium ion conductivity of the battery since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 3, modified Nogami discloses all of the claim limitations as set forth above. Modified Nogami discloses the lithium ion conductive compounds are LiBH4, LiBH4-LiI, and Li2NH(Nogami [0107]-[0109]) but does not explicitly disclose the lithium ion conductive compound has a band gap of 5.8 eV to 10 eV.  Since modified Nogami discloses the lithium ion conductive compounds, the lithium ion conductive compounds of modified Nogami necessarily possess the same characteristics.  MPEP 2112.01. 
Regarding claim 4, modified Nogami discloses all of the claim limitations as set forth above. Modified Nogami discloses the lithium ion conductive compounds are LiBH4, LiBH4-LiI, and Li2NH(Nogami [0107]-[0109]) but does not explicitly disclose the lithium ion conductive compound has a lithium ion conductivity at 25°C of 1 x 10-8 S/cm to 1 x 10-2 S/cm and a density of 0.5 g/cm3 or more. Since modified Nogami discloses the lithium ion conductive compounds, 
Regarding claim 6, modified Nogami discloses all of the claim limitations as set forth above. Modified Nogami further discloses the lithium composite metal oxide is an oxide including lithium; and at least one metal selected from the group consisting of nickel, manganese, cobalt, and aluminum(Hirokawa [0069]).
Regarding claim 7, modified Nogami discloses all of the claim limitations as set forth above. Modified Nogami further discloses the lithium composite metal oxide is doped with at least one element selected from the group consisting of aluminum (Al), iron (Fe), vanadium (V), chromium (Cr) (Hirokawa, [0069]).
Regarding claim 8, modified Nogami discloses  a method of preparing the lithium secondary battery of claim 1, comprising: forming a film-shaped coating layer on a core including a lithium composite metal oxide to a thickness (d) (Hirokawa, [0068]-[0069], [0041]) wherein the lithium ion conductive compound is selected from the group consisting of LiBH4, LiBH4-LiI, and Li2NH (Hirokawa [0015]), the ratio of lithium titanate to the complex hydride solid electrolyte in the electrode layer should be high as long as the shape of the electrode layer can be maintained and the required ionic conductivity can be secured, for example the weight ratio is preferably in the range of lithium titanate: complex hydride solid electrolyte is 9:1 to 1: 9( Hirokawa[0042]) but does not explicitly disclose satisfying X<d≤100X, where X is a maximum distance at which electrons are capable of passing through the coating layer by a dielectric breakdown electric field when charging to an open circuit voltage of the lithium composite metal oxide versus lithium, wherein X is determined by Equation 1 using at least one lithium ion conductive compound having a band gap of 5.5 eV to 10 eV, wherein the thickness b wherein, in Equation 1, V is the open circuit voltage of the lithium composite metal oxide versus lithium, and Fb is a dielectric breakdown electric field value calculated by Equation 2, and [Equation 2]
Fb, = 24.442 exp(0.315 sqrt(Eg ωmax) )wherein, in Equation 2, Eg is a band gap, and ωmax is a maximum phonon frequency.
It would have been obvious to one of ordinary skill in the art to provide in the battery of modified Nogami, a thickness (d) of the coating layer is less than 500 nm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724